Title: From John Adams to James Warren, 28 February 1780
From: Adams, John
To: Warren, James


     
      Dear Sir
      Paris Hotel de Valois Rue de Richelieu Feby 28th 1780
     
     I have written so fully to Congress and to particular Friends before, and have so little Time now, that I have little more to do than make up a Letter, for the Bearer to deliver You.
     
     The Marquiss de la Fayette is going to Boston in a Frigate, and surely he wants no Recommendation of mine—his own Merit and his Fame are enough. He has been the same Friend to Us here that he was in America. He has been very assiduous to procure Cloaths and Arms for our Army, and to promote our Interest in every other Way, within his Circle.
     I can tell You nothing from Madrid as yet. But I hope Mr. Jay will succeed.
     England may possibly try to get Russia and Denmark to negotiate for Peace, but She will not succeed, because She will not consent to such Terms as every American holds indispensible. Holland is very angry, but does not resent. She has been very ill treated, but cannot avenge herself. I beg that every Word I say to You about Peace, may be kept secret, because, I shall write to Congress upon that Subject all that is proper for me to say to any Body in America.
     I have written You by the Alliance, which will sail soon. Landais is at Paris. Jones goes in the Alliance. Your Son is on Board, by this Time enured, I suppose, to the Sea, and to War. We have not yet learned who are our Delegates this Year, nor how the Constitution goes on.
     
      John Adams
     
    